Order entered December 10, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00526-CR

                     CHRISTIAN LANE-CLEMENT COOK, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-81198-2013

                                           ORDER
       Appellant’s December 7, 2015 second motion to extend the time to file appellant’s brief

is GRANTED. The time to file appellant’s brief is EXTENDED to December 22, 2015. If

appellant’s brief is not filed by December 22, 2015, this appeal will be abated so that the trial

court can make findings in accordance with rule of appellate procedure 38.8.


                                                     /s/   LANA MYERS
                                                           JUSTICE